DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (U.S. Patent Publication No. 2016/0374528 A1) in view of Morin (U.S. Patent Publication No. 2016/0166126 A1) herein referred to as Morin2.
Regarding Independent Claim 1, Morin teaches an evacuation station (evacuation station, 205; Fig. 2) comprising: a docking platform (base, 206) configured to receive an autonomous cleaning robot (mobile robot, 200); 5one or more conduits (conduits, 230a-c; Paragraph [0062]) comprising an intake (intake port, 227) configured to interface with the autonomous cleaning robot (200); a filter bag (bag, 235) configured to receive debris evacuated from the autonomous cleaning robot (200; Paragraph [0061]); an indicator (mobile device) configured to present a status of the evacuation station (Paragraph [0069]); and 10a transceiver (control system, 208) configured to communicate with the autonomous cleaning robot (200; Paragraph [0059]), wherein the transceiver (208) is configured to send a signal to the autonomous cleaning robot (200) based on the status of the evacuation station (205; Paragraph [0060]).  
Morin teaches an indicator as discussed above but does not explicitly teach the indicator located on the evacuation station and a transceiver configures to indicate readiness for receiving the autonomous cleaning robot to dock at the evacuation station.
Morin2, however, teaches an indicator (canister detection system, 228) located on the evacuation station (evacuation station, 200; Fig. 1) and a transceiver (station controller circuit, 230; Fig. 23) configures to indicate readiness for receiving the autonomous cleaning robot (robot, 100) to dock at the evacuation station (200; Paragraphs [0082] – [0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Morin to further include the indicator located on the evacuation station and a transceiver configures to indicate readiness for receiving the autonomous cleaning robot to dock at the evacuation station, as taught by Morin2, to provide a station that prevents the robot from docking when the evacuation station is full, thus avoiding damage to the motor of the evacuation station. 
Regarding Claim 2, Morin, as modified, teaches the evacuation station (205) wherein the indicator (mobile device) comprises a light 15emitting diode (LED; the system of Morin uses smart phones which are provided with LED for backlighting, thus the mobile device comprises LED’s) used in configured to change from a first state to a second state based on the status of the evacuation station (Paragraph [0069]; the server can output the information to an application (“app”) on the user's mobile device, which the user can access to monitor their home system. In some examples, a second threshold pressure (e.g., a notification pressure) can be used to notify the user that the bag 235 is nearing the full state and a limited number of additional evacuations will be possible prior to replacement of the bag 235. Thus, the system can notify the user and allow the user to replace the bag 235 prior to the bag 235 being too full to allow evacuation of the robot bin).  
Regarding Claim 3, Morin, as modified, teaches the evacuation station of claim 2 as discussed above.
Morin does not explicitly teach the evacuation station wherein changing from the first state to the second state comprises changing a color of the LED, or changing a blinking pattern of the 20LED, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Morin to further include changing from the first state to the second state comprises changing a color of the LED, or changing a blinking pattern of the 20LED since such a modification would have involved a mere change in the emitting of color of a component. A change in color is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 4, Morin, as modified, teaches the evacuation station (205) wherein the second state represents an error condition at the evacuation station (Paragraph [0069]; bag is too full to allow evacuation of the robot bin).  
25 Regarding Claim 5, Morin, as modified, teaches the evacuation station (205) wherein the error condition represents the evacuation station being clogged (Paragraph [0069]; bag is full and need to be changed).  
	Regarding Claim 6, Morin, as modified, teaches the evacuation station (205) wherein the error condition represents the filter bag of the evacuation station being full (Paragraph [0069]).  
Regarding Claim 7, Morin, as modified, teaches the evacuation station of claim 4 as discussed above.
Although Morin provides a status for the filter bag, Morin does not explicitly teach the evacuation station wherein the error condition represents the filter bag of the evacuation station being absent, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Morin to further include the error condition represents the filter bag of the evacuation station being absent since the modification would involves only routine skill in the art.
Regarding Claims 8 and 18, Morin, as modified, teaches the evacuation station of claims 4 and 16 as discussed above.
Although Morin provides a status for the communication between the robot and the docking station, Morin does not explicitly teach wherein the error condition represents a 5communication error between the autonomous cleaning robot and the evacuation station, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Morin to further include the error condition represents a 5communication error between the autonomous cleaning robot and the evacuation station since the modification would involves only routine skill in the art.
Regarding Claims 9 and 19, Morin, as modified, teaches the evacuation station of claims 4 and 16 as discussed above.
Although Morin provides a status for both the robot and the evacuation station, Morin does not explicitly teach th evacuation station wherein the error condition represents an unsealed lid of the evacuation station, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Morin to further include the error condition represents an unsealed lid of the evacuation station since the modification would involves only routine skill in the art. 
Regarding Claim 10, Morin, as modified, teaches the evacuation station (205) wherein the error condition represents a motor malfunction (218; Paragraph [0069]).  
Regarding Claim 11, Morin, as modified, teaches the evacuation station (evacuation station, 205; Fig. 2) wherein the signal comprises a control signal for causing the autonomous cleaning robot (200) to emit an audio signal (Paragraph [0060]) or to illuminate an 15indicator on the autonomous cleaning robot.  
Regarding Claim 12, Morin, as modified, teaches the evacuation station (evacuation station, 205; Fig. 2) further comprising a controller (control system, 208 operates both as a transceiver and a controller) configured to detect the status of the evacuation station (205) via one or more sensors (pressure sensor; Paragraphs [0010] and [0064]) included in the evacuation station (205), and to control the indicator (mobile device) to present the status of the evacuation 20station (205; Paragraph [0069]).  
Regarding Claim 13, Morin, as modified, teaches the evacuation station (evacuation station, 205; Fig. 2) wherein the controller (208) is configured to detect a steady-state pressure via a pressure sensor, and to detect the status of the evacuation station (205) based on the detected steady-state pressure (Paragraph [0078]).  
Regarding Claim 14, Morin, as modified, teaches the evacuation station (evacuation station, 205; Fig. 2) wherein the transceiver (208) is further configured to transmit data indicating the status of the evacuation station (205) to a mobile device operatively in communication with the evacuation station (205; Paragraph [0069]).  
30Regarding Independent Claim 15, Morin teaches a mobile robot system (Fig. 2), comprising: an autonomous cleaning robot (200); and 23Attorney Docket No.: 09945-0380001 // DP187US01 an evacuation station (205) including: a docking platform (base, 206) configured to receive an autonomous cleaning robot (mobile robot, 200); 5one or more conduits (conduits, 230a-c; Paragraph [0062]) comprising an intake (intake port, 227) configured to interface with the autonomous cleaning robot (200); a filter bag (bag, 235) configured to receive debris evacuated from the autonomous cleaning robot (200; Paragraph [0061]); an indicator (mobile device) configured to present a status of the evacuation station (Paragraph [0069]); and 10a transceiver (control system, 208) configured to communicate with the autonomous cleaning robot (200; Paragraph [0059]), wherein the transceiver (208) is configured to send a signal to the autonomous cleaning robot (200) based on the status of the evacuation station (205; Paragraph [0060]).  
Morin teaches an indicator as discussed above but does not explicitly teach the indicator located on the evacuation station and a transceiver configures to indicate readiness for receiving the autonomous cleaning robot to dock at the evacuation station.
Morin2, however, teaches an indicator (canister detection system, 228) located on the evacuation station (evacuation station, 200; Fig. 1) and a transceiver (station controller circuit, 230; Fig. 23) configures to indicate readiness for receiving the autonomous cleaning robot (robot, 100) to dock at the evacuation station (200; Paragraphs [0082] – [0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Morin to further include the indicator located on the evacuation station and a transceiver configures to indicate readiness for receiving the autonomous cleaning robot to dock at the evacuation station, as taught by Morin2, to provide a station that prevents the robot from docking when the evacuation station is full, thus avoiding damage to the motor of the evacuation station. 
Regarding Claim 16, Morin, as modified, teaches the mobile robot system (Fig. 2) wherein the status of the evacuation station represents an error condition at the evacuation station (Paragraph [0069]; bag is too full to allow evacuation of the robot bin).  
15 Regarding Claim 17, Morin, as modified, teaches the mobile robot system (Fig. 2) wherein the error condition represents the evacuation station being clogged (Paragraph [0069]; bag is full and need to be changed).  10
Regarding Claim 20, Morin, as modified, teaches the mobile robot system (Fig. 2) wherein the signal sent to the autonomous 25cleaning robot (200) comprises a control signal for causing the autonomous cleaning robot (200) to emit an audio signal (Paragraph [0060]), or to illuminate an indicator on the autonomous cleaning robot.
4Response to Arguments
Applicant's arguments filed November 18, 2022  with respects to amended claims 1 – 20 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in view of Morin (U.S. Patent Publication No. 2016/0166126 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATINA N. HENSON/Primary Examiner, Art Unit 3723